14‐1150‐cr 
     United States v. Dove 

 1

 2                               In the
 3             United States Court of Appeals
 4                       For the Second Circuit
 5                                 ________ 
 6                                       
 7                           AUGUST TERM, 2016 
 8                                       
 9                       ARGUED: FEBRUARY 14, 2017  
10                         DECIDED: MARCH 6, 2018 
11                                       
12                              No. 14‐1150‐cr 
13                                       
14                       UNITED STATES OF AMERICA, 
15                                 Appellee, 
16                                       
17                                     v. 
18                                       
19                              STEVEN DOVE, 
20                           Defendant‐Appellant, 
21                                       
22     JASON CARTER, WILLIE GREEN, ELIJAH INGRAM (AKA “EJ”), DENNIS 
23      JENKINS (AKA “MEATY”), BENTLEY MARTIN (AKA “KILLA,” “B”), 
24                                Defendants. 
25                                 ________ 
26                                       
27               Appeal from the United States District Court 
28                  for the Eastern District of New York. 
29            No. 1:12‐cr‐391‐2 – Brian M. Cogan, District Judge. 
30                                 ________ 
31                                       
32   Before: WALKER, POOLER, AND CHIN, Circuit Judges. 
33                                 ________ 
34    
     2                                                                 14‐1150‐cr


 1          Defendant  Steven  Dove  appeals  his  conviction  and  sentence 

 2   entered in the United States District Court for the Eastern District of 

 3   New York (Cogan, J.) following a jury trial conviction for conspiracy 

 4   to distribute and possess with intent to distribute heroin and cocaine 

 5   in  violation  of  21  U.S.C.  §§  841(b)(1)(C)  and  846.  On  appeal,  Dove 

 6   argues that (1) a constructive amendment of the indictment resulted 

 7   from the district court’s jury instructions and the evidence adduced 

 8   at trial; (2) the trial evidence created a prejudicial variance from the 

 9   charges in the indictment; (3) the evidence is insufficient to support 

10   his  conspiracy  conviction;  and  (4)  the  district  court  erred  in 

11   sentencing  him  as  a  career  offender  pursuant  to  U.S.S.G.  §  4B1.1. 

12   Although we agree that the evidence demonstrates that Dove was a 

13   relatively  minor  participant,  neither  the  jury  instructions  nor  the 

14   evidence  resulted  in  a  constructive  amendment  of  the  indictment. 

15   Any variance from the indictment that occurred, moreover, did not 

16   affect  Dove’s  substantial  rights  and  therefore  was  not  prejudicial. 

17   Dove’s  other  arguments  are  also  without  merit.  Accordingly,  we 

18   AFFIRM Dove’s conviction and sentence.  

19          Judge CHIN dissents in a separate opinion. 

20                                    ________ 

21                        RYAN C. HARRIS, Assistant United States Attorney 
22                        (Susan Corkery, Assistant United States Attorney, 
23                        on  the  brief),  for  Richard  P.  Donoghue,  United 
     3                                                                 14‐1150‐cr


 1                        States  Attorney  for  the  Eastern  District  of  New 
 2                        York, Brooklyn, NY, for Appellee. 
 3                         
 4                        JENNIFER  N.  MELLON, Assistant Federal Defender 
 5                        (Charles  F.  Willson,  Assistant  Federal  Defender, 
 6                        on  the  brief),  Federal  Public  Defenders  for  the 
 7                        District  of  Connecticut,  New  Haven,  CT,  for 
 8                        Defendant‐Appellant. 
 9                                     ________ 

10   JOHN M. WALKER, JR., Circuit Judge: 

11          Defendant  Steven  Dove  appeals  his  conviction  and  sentence 

12   entered in the United States District Court for the Eastern District of 

13   New York (Cogan, J.) following a jury trial conviction for conspiracy 

14   to distribute and possess with intent to distribute heroin and cocaine 

15   in  violation  of  21  U.S.C.  §§  841(b)(1)(C)  and  846.  On  appeal,  Dove 

16   argues that (1) a constructive amendment of the indictment resulted 

17   from the district court’s jury instructions and the evidence adduced 

18   at trial; (2) the trial evidence created a prejudicial variance from the 

19   charges in the indictment; (3) the evidence is insufficient to support 

20   his  conspiracy  conviction;  and  (4)  the  district  court  erred  in 

21   sentencing  him  as  a  career  offender  pursuant  to  U.S.S.G.  §  4B1.1. 

22   Although we agree that the evidence demonstrates that Dove was a 

23   relatively  minor  participant,  neither  the  jury  instructions  nor  the 

24   evidence  resulted  in  a  constructive  amendment  of  the  indictment. 

25   Any variance from the indictment that occurred, moreover, did not 

26   affect  Dove’s  substantial  rights  and  therefore  was  not  prejudicial. 
     4                                                                    14‐1150‐cr


 1   Dove’s  other  arguments  are  also  without  merit.  Accordingly,  we 

 2   AFFIRM Dove’s conviction and sentence. 

 3                                BACKGROUND 

 4          Steven  Dove  appeals,  following  a  jury  trial,  from  his 

 5   conviction on a single count of conspiracy to distribute and possess 

 6   with intent to distribute heroin and cocaine in violation of 21 U.S.C. 

 7   §§ 841(b)(1)(C) and 846. The indictment also charged Dove with the 

 8   substantive  crime  of  distributing  and  possessing  with  intent  to 

 9   distribute  cocaine,  in  violation  of  21  U.S.C.  §  841(a)(1),  but  he  was 

10   acquitted of that count.  

11          The government’s evidence at the four‐day trial of Dove alone 

12   (after  his  co‐defendants  pleaded  guilty)  consisted  primarily  of  the 

13   testimony  of  undercover  agents  and  video  recordings  of  Dove 

14   participating  in  a  drug  transaction.  The  evidence  established  that 

15   from approximately December 2011 to June 2012, the New York City 

16   Police Department (“NYPD”) conducted an investigation known as 

17   “Operation  Comb  the  Beach”  into  violent  homicides  and  narcotics 

18   trafficking  in  the  Far  Rockaway  neighborhood  of  Queens,  New 

19   York.  As  part  of  the  investigation,  an  undercover  officer  (“UC”), 

20   working with a confidential informant (“CI”), conducted a series of 

21   narcotics purchases specified in the indictment.  

22          The  UC  presented  himself  as  a  drug  dealer  who  intended  to 

23   re‐sell any narcotics he purchased. Although the UC participated in 
     5                                                                14‐1150‐cr


 1   more  than  thirty  transactions  during  “Operation  Comb  the  Beach,” 

 2   Dove was alleged to have participated in only one, which occurred 

 3   on the last day of the conspiracy as alleged. At trial, the government 

 4   presented  evidence  relating  to  only  three  of  the  drug  transactions 

 5   involving the UC.  

 6         The first transaction occurred on January 25, 2012. The CI and 

 7   the UC met Elijah Ingram, a co‐conspirator, in the UC’s vehicle in a 

 8   CVS  Pharmacy  parking  lot  in  Far  Rockaway.  The  UC  purchased 

 9   thirty Percocet pills from Ingram. Ingram told the UC that he could 

10   provide  other  narcotics  in  the  future,  and  the  UC  gave  Ingram  his 

11   telephone number so that they could arrange future transactions.  

12         On April 11, 2012, the CI arranged another narcotics sale—the 

13   purchase  of  fifty  glassine  envelopes  of  heroin—for  the  UC  through 

14   an individual named Dennis Jenkins. Jenkins arranged for the UC to 

15   meet with a seller, Jason Carter, in the same CVS Pharmacy parking 

16   lot in Far Rockaway. At the meeting, which was recorded on video, 

17   Carter  sold  the  heroin  to  the  UC.  An  NYPD  officer  conducting 

18   surveillance observed Ingram transport Carter to and from the CVS 

19   parking  lot  where  the  heroin  sale  with  the  UC  took  place.  In 

20   addition,  the  UC  observed  Ingram  sitting  in  a  vehicle  in  the  CVS 

21   parking lot during the sale. After purchasing the heroin, the UC saw 

22   Carter enter Ingram’s vehicle, which Ingram then drove away.  
     6                                                                  14‐1150‐cr


 1          Finally,  on  May  22,  2012,  Ingram  orchestrated  a  purchase  of 

 2   3.5  grams  of  cocaine  by  the  UC  from  Steven  Dove.  The  UC  and 

 3   Ingram  met  in  the  same  CVS  Pharmacy  parking  lot  in  Far 

 4   Rockaway. This time, Ingram entered the UC’s vehicle and directed 

 5   him to drive to the Wavecrest apartment complex in Far Rockaway. 

 6   During  the  drive,  the  UC  gave  Ingram  $150  for  the  narcotics 

 7   purchase.  After  arriving  at  the  apartment  complex,  Ingram  called 

 8   Dove  and  then  got  out  of  the  vehicle.  A  few  minutes  later,  Ingram 

 9   returned to the UC’s vehicle accompanied by Dove. Ingram handed 

10   3.5 grams of cocaine to the UC and introduced Dove to the UC as the 

11   source of supply for the cocaine.  

12          Ingram  instructed  the  UC  and  Dove  to  exchange  telephone 

13   numbers and indicated that the UC should contact Dove directly to 

14   arrange  future  cocaine  transactions  because  “that’s  [Dove’s]  thing.” 

15   Gov.  App.  2–3.  The  UC  said  that  if  he  was  successful  selling  the 

16   3.5 grams of cocaine he had just purchased, he would contact Dove 

17   in  the  future  to  arrange  cocaine  sales.  Dove  and  the  UC  also 

18   discussed  pricing  for  potential  future  sales.  Later  that  day,  the  UC 

19   called  Dove  to  confirm  that  he  would  contact  him  in  the  future. 

20   Dove indicated that, if the UC were to call, Dove would “know what 

21   it’s about.” United States v. Carter, No. 12‐cr‐391, Dkt. Nos. 163–66, at 

22   104:24–105:2 (E.D.N.Y. Mar. 11, 2014) (“Trial Tr.”). 
     7                                                                  14‐1150‐cr


 1          During the  meeting,  Ingram and  Dove also  discussed  Dove’s 

 2   efforts to supply Ingram with heroin from other sources for resale by 

 3   Ingram.  The  UC  informed  Ingram  that  his  customers  had  been 

 4   complaining  about  the  heroin’s  quality.  The  UC  discussed 

 5   purchasing a “sleeve” of heroin from Ingram, and Ingram quoted a 

 6   price  of  $700.  Trial  Tr.  101:7–13;  Gov.  App.  6–7.  The  UC  also 

 7   indicated that he would continue to purchase heroin from Ingram if 

 8   his  customers  were  satisfied  with  the  heroin  Ingram  supplied. 

 9   Ingram replied that he was hoping to be able to provide high‐quality 

10   heroin  in  the  future  through  Dove’s  sources,  which  Ingram  and 

11   Dove had discussed earlier in the conversation.  

12          After  the  government  rested,  Dove  moved  for  judgment  of 

13   acquittal  pursuant  to  Rule  29  of  the  Federal  Rules  of  Criminal 

14   Procedure, asserting that the evidence was insufficient to support a 

15   conspiracy conviction and that, to the extent the evidence proved a 

16   conspiracy,  it  did  not  prove  the  one  alleged  in  the  indictment.  The 

17   district court denied the motion.  

18          At the conference to discuss jury instructions, the government 

19   requested  that  the  court  refrain  from  reading  the  names  of  the 

20   co‐conspirators listed in the superseding indictment, each of whom 

21   had already pleaded guilty. The superseding indictment specified in 

22   Count One: 
     8                                                                 14‐1150‐cr


 1         On  or about and between  January 1, 2012  and  May 22, 
 2         2012,  both  dates  being  approximate  and  inclusive, 
 3         within the Eastern District of New York and elsewhere, 
 4         the  defendants  JASON  CARTER,  STEVEN  DOVE, 
 5         WILLIE  GREEN,  also  known  as  “Floyd  Goodson”  and 
 6         “G,”  ELIJAH  INGRAM,  also  known  as  “EJ,”  DENNIS 
 7         JENKINS,  also  known  as  “Meaty,”  and  BENTLEY 
 8         MARTIN, also known as “Killa” and “B,” together with 
 9         others,  did  knowingly  and  intentionally  conspire  to 
10         distribute  and  possess  with  intent  to  distribute  one  or 
11         more controlled substances, which offense involved: (a) 
12         a  substance  containing  heroin,  a  Schedule  I  controlled 
13         substance  and  (b)  a  substance  containing  cocaine,  a 
14         Schedule  II  controlled  substance,  contrary  to  Title  21, 
15         United States Code, Section 841(a)(1).  
16          
17         (Title  21,  United  States  Code,  Sections  846  and 
18         841(b)(1)(C); Title 18, United States Code, Sections 3551 
19         et seq.). 
20          
21   No.  12‐cr‐391,  Dkt.  No.  54,  at  1–2  (E.D.N.Y.  July  17,  2012).  The 

22   district  court  agreed  to  omit  the  names  of  Dove’s  co‐conspirators, 

23   with the exception of Ingram. The district court ultimately instructed 

24   the  jury that: “[o]n  or  about  and  between  January  1, 2012  and  May 

25   22,  2012  .  .  .  the  defendant  Steven  Dove  and  Elijah  Ingram,  also 

26   known  as  ‘EJ,’  together  with  others,  did  knowingly  and  intentionally 

27   conspire  to  distribute  and  possess  with  intent  to  distribute  one  or 

28   more controlled substances.” Trial Tr. 310:2–9 (emphasis added). 

29          On  April  11,  2013,  the  jury  returned  a  verdict  finding  Dove 

30   guilty of Count 1, conspiracy to distribute and possess with intent to 
     9                                                                           14‐1150‐cr


 1   distribute heroin and cocaine, and not guilty of Count 12 (the second 

 2   count for Dove), distributing and possessing with intent to distribute 

 3   cocaine.  On  May  8,  2013,  Dove  renewed  his  motion  for  acquittal 

 4   under  Federal  Rule  of  Criminal  Procedure  29(c)  claiming  that  the 

 5   evidence  was  insufficient.  Alternatively,  Dove  asked  that  the 

 6   judgment  be  vacated  and  a  new  trial  ordered  in  the  interests  of 

 7   justice  pursuant  to  Federal  Rule  of  Criminal  Procedure  33.  The 

 8   district court denied both motions on July 11, 2013.  

 9             The  pre‐sentence  report  prepared  by  the  probation  officer 

10   determined  that  Dove  was  eligible  to  be  sentenced  as  a  career 

11   offender  under  U.S.S.G.  §  4B1.1  because,  in  addition  to  (1)  being 

12   over  eighteen  years  of  age  when  he  participated  in  the  drug 

13   conspiracy  and  (2)  the  conspiracy  being  a  “controlled  substance 

14   offense,” (3) Dove had at least two prior felony convictions of either 

15   a  controlled  substance  offense  or  a  crime  of  violence.  The 

16   pre‐sentence  report  listed  three  previous  convictions  that  qualified 

17   as  predicate  offenses  for  Dove’s  career  offender  status1:  a  1986 

18   conviction  for  Robbery  in  the  First  Degree  for  which  he  was 

19   sentenced  to  eighteen  years  of  imprisonment;  a  2000  conviction  for 

     1     The  pre‐sentence  report  also  listed  a  fourth  conviction  for  a  controlled 
     substance  offense:  Attempted  Criminal  Sale  of  a  Controlled  Substance  in  the 
     Sixth  Degree.  That  conviction,  however,  occurred  in  1982  and  Dove  received  a 
     three‐year  prison  sentence.  Because  Dove  completed  that  sentence  more  than 
     fifteen years prior to committing the current offense, that prior conviction could 
     not serve as a predicate offense. See U.S.S.G. §§ 4B1.2 cmt. n.3; 4A1.2(e) (2014).  
     10                                                                   14‐1150‐cr


 1   Criminal  Sale  of  a  Controlled  Substance  in  the  Third  Degree 

 2   resulting  in  a  prison  sentence  of  nine  to  eighteen  years;  and  a  2000 

 3   conviction  for  Robbery  in  the  Second  Degree  for  which  Dove  was 

 4   sentenced to prison for eight years and four months.  

 5          The  probation  officer,  following  the  Career  Offender 

 6   Guideline,  U.S.S.G.  § 4B1.1,  increased  Dove’s  offense  level  from 

 7   sixteen  to  thirty‐two,  which,  when  combined  with  Dove’s  criminal 

 8   history category of VI, resulted in a Guidelines imprisonment range 

 9   of 210 to 262 months. Because the statutory maximum sentence for a 

10   violation  of  21  U.S.C.  §  841(b)(1)(C)  is  twenty  years,  the  effective 

11   Guidelines range was 210 to 240 months.  

12          On  April  7,  2014,  at  the  sentencing  hearing,  the  district  court 

13   adopted  the  findings  of  the  pre‐sentence  report  without  specifying 

14   which  prior  convictions  served  as  predicate  offenses  for  career 

15   offender  status.  The  district  court  imposed  a  below‐Guidelines 

16   prison  sentence  of  72  months  to  be  followed  by  five  years  of 

17   supervised  release.  Dove  now  appeals  both  his  conviction  and 

18   sentence. 

19                                  DISCUSSION 

20          On  appeal,  Dove  contends  that  his  conviction  should  be 

21   overturned  for  three  reasons:  (1)  the  indictment  was  constructively 

22   amended,  either  because  the  district  court  redacted  the  names  of 

23   four of the five co‐conspirators from the jury instructions or because 
     11                                                                   14‐1150‐cr


 1   the government’s evidence at trial effectively altered the conspiracy 

 2   charged;  (2)  the  government’s  evidence  constituted  a  prejudicial 

 3   variance from the terms of the indictment; and (3) the evidence was 

 4   insufficient  to  support  Dove’s  conviction.  Dove  further  argues  that 

 5   his  sentence  was  rendered  procedurally  unreasonable  because  the 

 6   district  court  erred  in  sentencing  him  as  a  career  offender.  We 

 7   address each of these arguments in turn. 

 8            I.   Constructive Amendment of the Indictment 

 9          Dove alleges that the indictment was constructively amended 

10   because  the  scope  of  the  six‐member  conspiracy  charged  in  the 

11   indictment  was  impermissibly  narrowed  by  either  (1)  the  district 

12   court’s  jury  instructions,  which  eliminated  the  names  of  four  of 

13   Dove’s  co‐conspirators,  or  (2)  the  government’s  evidence,  which 

14   directly linked Dove to only one other co‐conspirator, Ingram. Dove 

15   properly  preserved  his  constructive  amendment  challenge  and  we 

16   accordingly  review  it  de  novo.  See  United  States  v.  Bastian,  770  F.3d 

17   212,  219  n.3  (2d  Cir.  2014).  Dove’s  constructive  amendment 

18   argument  is  unavailing,  however,  because  neither  the  jury 

19   instructions  nor  the  government’s  evidence  altered  an  essential 

20   element of the charges set forth in the indictment.   

21          The Grand Jury Clause of the Fifth Amendment provides that 

22   “[n]o  person  shall  be  held  to  answer  for  a  capital,  or  otherwise 

23   infamous  crime,  unless  on  a  presentment  or  indictment  of  a  Grand 
     12                                                                      14‐1150‐cr


 1   Jury.”  U.S.  Const.  amend.  V, cl.  1. To  satisfy  the Fifth  Amendment, 

 2   an indictment must “contain the elements of the offense charged and 

 3   fairly  inform  [the]  defendant  of  the  charge  against  which  he  must 

 4   defend.” Bastian,  770  F.3d at 217  (internal  alterations  and quotation 

 5   marks omitted). 

 6          A  constructive  amendment  occurs  when  the  charge  upon 

 7   which  the  defendant  is  tried  differs  significantly  from  the  charge 

 8   upon  which  the  grand  jury  voted.  Not  every  alteration  of  an 

 9   indictment, however, rises to the level of a constructive amendment. 

10   For  a  defendant  to  prevail  on  such  a  claim,  he  “must  demonstrate 

11   that  either  the  proof  at  trial  or  the  trial  court’s  jury  instructions  so 

12   altered  an  essential  element  of  the  charge  that,  upon  review,  it  is 

13   uncertain whether the defendant was convicted of conduct that was 

14   the subject of the grand jury’s indictment.” United States v. Salmonese, 

15   352 F.3d 608, 620 (2d Cir. 2003) (emphasis added). An indictment is 

16   not  constructively  amended,  however,  where  a  portion  of  the 

17   indictment that is unnecessary for a conviction of the crime charged 

18   is removed or altered. See United States v. Miller, 471 U.S. 130, 136–37 

19   (1985). Rather, a constructive amendment occurs either where (1) an 

20   additional element, sufficient for conviction, is added, see id. at 138–

21   39,  or  (2)  an  element  essential  to  the  crime  charged  is  altered,  see 

22   United States v. Agrawal, 726 F.3d 235, 259 (2d Cir. 2013). 
     13                                                                  14‐1150‐cr


 1          The archetypal example of a constructive amendment created 

 2   by adding an additional element sufficient for conviction is Stirone v. 

 3   United States, 361 U.S. 212 (1960). In Stirone, the indictment alleged a 

 4   violation  of  the  Hobbs  Act  based  on  the  obstruction  of  interstate 

 5   importation  of  sand  to  be  used  in  construction  of  a  steel  mill.  361 

 6   U.S.  at  213–14.  At  trial,  the  prosecutor  additionally  argued  that  the 

 7   defendant  had  obstructed  the  interstate  exportation  of  steel  to  be 

 8   manufactured  at  the  mill  once  it  was  constructed.  Id.  at  214.  This 

 9   addition,  the  Court  held,  constructively  amended  the  indictment 

10   because  it  provided  an  additional  basis,  one  not  considered  by  the 

11   grand  jury,  upon  which  the  petit  jury  may  have  convicted  the 

12   defendant. Id. at 215, 217–19. 

13          A  constructive  amendment  also  occurs  when  the  evidence 

14   presented  at  trial  alters  the  essential  elements  of  the  charges 

15   specified in the indictment. In United States v. Wozniak, 126 F.3d 105, 

16   106  (2d  Cir.  1997),  the  defendant  was  charged  with  conspiracy  to 

17   possess  with  intent  to  distribute  cocaine  and  methamphetamines. 

18   The  evidence  at  trial  showed  only  that  the  defendant  used  cocaine 

19   and  marijuana  and  that  he  possessed  with  the  intent  to  distribute 

20   marijuana;  no  evidence  indicated  that  he  intended  to  distribute 

21   cocaine and methamphetamines as charged in the indictment. Id. at 

22   107–08. Under the specific circumstances of this case, a constructive 

23   amendment  occurred  because  the  indictment  did  not  notify  the 
     14                                                                       14‐1150‐cr


 1   defendant of the core of criminality which was to be proven at trial. 

 2   Id.  at  111;  cf.  United  States  v.  Knuckles,  581  F.2d  305,  311–12  (2d  Cir. 

 3   1978)  (finding  no  constructive  amendment  when  the  evidence  at 

 4   trial related to cocaine rather than heroin, because the operative facts 

 5   in  the  indictment  and  at  trial  were  the  same  regardless  of  the 

 6   substance involved);  see  also  United  States  v.  D’Amelio,  683 F.3d 412, 

 7   419–20 (2d Cir. 2012) (comparing the two cases).  

 8          An  alteration  of  the  indictment  that  does  not  affect  the  core 

 9   elements  of  the  crime  is  not  a  constructive  amendment.  In  United 

10   States v. Miller, for example, the Court found that the indictment was 

11   not  constructively  amended  when  the  government  removed  from 

12   the indictment the allegation of advance knowledge of the burglary 

13   charged.  471  U.S.  at  133,  140.  The  Court’s  conclusion  turned  upon 

14   the  fact  that  the  petit  jury  was  not  required  to  find  that  the 

15   defendant  had  advance  knowledge  in  order  to  convict,  so  no 

16   essential element of the charge was altered. Id. at 140.  

17          Here,  Dove  asserts  two  grounds  for  finding  that  an  essential 

18   element  of  the  indictment  was  altered:  (1)  the  district  court,  when 

19   instructing  the  jury,  removed  the  names  of  four  of  the  five 

20   co‐conspirators,  and  (2)  the  evidence  presented  at  trial  directly 

21   linked Dove only to Ingram. We address each of these arguments in 

22   turn.   

23           
     15                                                                   14‐1150‐cr


 1                 A. The District Court’s Jury Instructions 

 2          We  perceive  three  related  but  distinct  theories  as  to  how  the 

 3   co‐conspirators’ names could have been essential to the  charges set 

 4   forth  in  the  indictment:  (1) the  names  represented  the  specific 

 5   identities of Dove’s co‐conspirators; (2) the names effectively set the 

 6   minimum size of the conspiracy alleged in the indictment; or (3) the 

 7   names designated a specific conspiracy involving mostly heroin. We 

 8   are  convinced,  however,  that  the  specific  names  of  the 

 9   co-conspirators were not essential under any theory.  

10          Turning first to the identities of Dove’s co‐conspirators, “it is 

11   well  settled  law  that  an  individual  need  not  know  the  identities  of 

12   all coconspirators in order to be found guilty of being a member of a 

13   conspiracy.”  United  States  v.  Harris,  8  F.3d  943,  946  (2d  Cir.  1993). 

14   The  removal  of  four  of  the  five  names  thus  did  not  constructively 

15   amend  the  indictment  because  the  government  did  not  have  to 

16   prove the identities of those named in order to secure a conviction of 

17   Dove for participating in the conspiracy alleged in the indictment. 

18          Similarly, the names did not constitute a necessary element by 

19   setting  the  minimum  size  of  the  conspiracy.  Both  the  jury 

20   instructions  and  the  indictment  specified  that  the  named 

21   co‐conspirators,  Dove  and  Ingram,  conspired  “with  others.”  After 

22   the  names  of  the  conspirators  other  than  Dove  and  Ingram  were 

23   removed  from  the  jury  instructions,  therefore,  the  difference  in  the 
     16                                                                  14‐1150‐cr


 1   size of the conspiracy alleged was one with at least four members as 

 2   opposed to one with at least eight, six of whom were named and at 

 3   least  two  “others.”  This  alteration  did  not  affect  the  burden  on  the 

 4   government,  which  was  not  required  to  demonstrate  the  precise 

 5   details  or  size  of  the  conspiracy,  but  only  to  create  a  permissible 

 6   inference  that  Dove  was  aware  of  his  role  in  a  larger  scheme.  See 

 7   United States v. Williams, 205 F.3d 23, 33 (2d Cir. 2000). We thus fail 

 8   to  see  how  the  elimination  of  the  names  of  four  co‐conspirators 

 9   altered  an  essential  element  of  the  allegations  set  forth  in  the 

10   indictment. 

11          The  dissent  suggests  a  third  theory  as  to  how  removing  the 

12   names  constituted  a  constructive  amendment:  the  removal 

13   effectively  permitted  proof  of  a  smaller,  independent  conspiracy 

14   between Dove and Ingram involving cocaine to substitute for proof 

15   of  a  larger  conspiracy  mainly  involving  the  sale  of  heroin,  and 

16   therefore  the  government  was  never  required  to  prove  that  Dove 

17   knowingly participated in the broader conspiracy. We disagree.  

18          First, although the May 22 transaction between Dove and the 

19   UC  only  involved  cocaine,  Ingram  explained  to  Dove  his  plan  for 

20   Dove’s  sources  to  provide  heroin  for  resale  to  others.  In  response, 

21   Dove  assured  Ingram  that  his  sources  supplied  good  heroin.  Trial 

22   Tr.  96:7–25.  From  this  conversation,  a  reasonable  jury  could  infer 

23   that Dove agreed to the plan and was aware of his role in a broader 
     17                                                                 14‐1150‐cr


 1   conspiracy to distribute both cocaine and heroin. Second, even if we 

 2   accept  that  cocaine  was  Dove’s  “thing,”  this  fact  does  nothing  to 

 3   rebut the inference that Dove understood that by serving as a source 

 4   of  cocaine  for  buyers  referred  to  him  by  Ingram,  he  was 

 5   participating  in  a  larger,  multi‐person  conspiracy  to  distribute 

 6   wholesale  quantities  of  narcotics.  See  id.  (“A  single  conspiracy  may 

 7   be found where there is mutual dependence among the participants, 

 8   a  common  aim  or  purpose[,]  or  a  permissible  inference  from  the 

 9   nature and scope of the operation, that each actor was aware of his 

10   part  in  a  larger  organization  where  others  performed  similar  roles 

11   equally important to the success of the venture.”) (citation omitted). 

12   Dove  depended  at  least  in  part  on  referrals  from Ingram—referrals 

13   possibly generated, as here, by heroin transactions that Dove did not 

14   participate in directly. It was permissible to infer from this evidence 

15   that Dove was aware that others performed roles similar to his own 

16   in  the  service  of  a  larger  conspiracy  to  sell  narcotics  to  multiple 

17   buyers. Accordingly, we cannot see how redacting the names altered 

18   the  government’s  burden  of  proof  or  affected  the  jury’s  ability  to 

19   determine that Dove was aware of his role in a broader conspiracy.   

20                 B. The Government’s Evidence 

21          Dove  also  contends  that  the  evidence  presented  at  trial— 

22   principally that he was directly linked to only one other member of 
     18                                                                     14‐1150‐cr


 1   the conspiracy, Ingram—also resulted in a constructive amendment. 

 2   Again, we are not persuaded. 

 3          The evidence at trial showed that: (1) Dove participated in one 

 4   transaction  on  the  last  day  of  the  alleged  conspiracy;  (2)  that 

 5   transaction  was  the  only  one  to  involve  cocaine  (as  opposed  to 

 6   heroin  or  pills);  (3)  there  was  no  evidence  directly  linking  Dove  to 

 7   members of the conspiracy other than Ingram; and (4) there was no 

 8   evidence that investigators were aware of Dove prior to May 22.  

 9          We  agree  with  Dove  that  the  evidence  demonstrated  that  he 

10   was  a  relatively  minor  participant  in  the  conspiracy.  We  do  not 

11   agree,  however,  that  the  evidence  resulted  in  a  constructive 

12   amendment  from  the  conduct  considered  by  the  grand  jury.  The 

13   superseding  indictment  alleged  that  Dove  was  only  involved  in  a 

14   single overt act, which (1) occurred on the last day of the conspiracy; 

15   (2)  directly  involved  only  one  other  member  of  the  alleged 

16   conspiracy, Ingram; and (3) concerned cocaine rather than heroin or 

17   pills.  See  No.  12‐cr‐391,  Dkt.  No.  54,  at  7.  The  evidence  at  trial  of 

18   Dove’s  involvement  was  wholly  consistent  with  the  terms  of  the 

19   superseding indictment voted on by the grand jury. See United States 

20   v. Dupre, 462 F.3d 131, 140–42 (2d Cir. 2006). The evidence tended to 

21   prove  that  Ingram  and  Dove  agreed  to  sell  cocaine  to  the  UC,  and 

22   that Ingram told the UC, in Dove’s presence, that Dove had sources 

23   for  heroin  that  could  meet  the  UC’s  needs.  Given  this  consistency, 
     19                                                                   14‐1150‐cr


 1   we  cannot  find  that  the  indictment  failed  to  provide  Dove  with 

 2   sufficient notice of the charges against which he would be required 

 3   to defend himself. 

 4           II.   Prejudicial Variance from the Indictment  

 5          Dove  argues  further  that  the  evidence  adduced  at  trial,  at  a 

 6   minimum, resulted in a prejudicial variance because it demonstrated 

 7   the  existence  of  multiple  conspiracies  involving  Ingram,  one  of 

 8   which  was  a  two‐person  conspiracy  between  Dove  and  Ingram, 

 9   while the indictment alleged a single larger conspiracy.  

10          We  similarly  review  Dove’s  prejudicial  variance  challenge  de 

11   novo.  See  D’Amelio,  683  F.3d  at  416.  “A  variance  occurs  when  the 

12   charging terms of the indictment are left unaltered, but the evidence 

13   at  trial  proves  facts  materially  different  from  those  alleged  in  the 

14   indictment.”  Id.  at  417  (alteration  omitted).  Whereas  a  defendant 

15   alleging a constructive amendment must establish that the evidence 

16   or the jury charge on which he was tried broadens the possible bases 

17   for conviction beyond the indictment voted on by the grand jury, a 

18   defendant  alleging  a  variance  must  establish  that  the  evidence 

19   offered  at  trial  differs  materially  from  the  evidence  alleged  in  the 

20   indictment.  See  United  States  v.  Rigas,  490  F.3d  208,  225–26  (2d  Cir. 

21   2007).  A  constructive  amendment  is  a  per  se  violation  of  the  Grand 

22   Jury  Clause  of  the  Fifth  Amendment,  requiring  reversal.  United 

23   States  v.  McCourty,  562  F.3d  458,  470  (2d  Cir.  2009).  By  contrast, 
     20                                                                     14‐1150‐cr


 1   reversal  is  only  warranted  for  a  variance  if  the  defendant  shows 

 2   both:  (1)  the  existence  of  a  variance,  and  (2)  that  “substantial 

 3   prejudice”  occurred  at  trial  as  a  result.  See  United  States  v. 

 4   McDermott,  245  F.3d  133,  139  (2d  Cir.  2001).  This  distinction  is  an 

 5   important factor in our decision to affirm. 

 6          The  government  conceded  at  argument  that  a  variance 

 7   occurred in Dove’s trial because a single conspiracy was alleged but 

 8   the  evidence  would  allow  the  jury  to  find  the  existence  of  multiple 

 9   conspiracies.  The  dispositive  question  therefore  is  whether  this 

10   variance  was  prejudicial.  In  assessing  whether  a  defendant  is 

11   prejudiced  when  the  evidence  would  allow  a  jury  to  find  multiple 

12   conspiracies rather than the single conspiracy alleged, “[o]ne of the 

13   principal  considerations  .  .  .  is  the  ‘spill[‐]over  effect’  of  permitting 

14   testimony  regarding  one  conspiracy  to  prejudice  the  mind  of  the 

15   jury  against  the  defendant  who  is  not  a  part  of  that  conspiracy  but 

16   another.”  Harris,  8  F.3d  at  947.  Accordingly,  we  consider  several 

17   factors,  including:  (1)  whether  the  court  gave  a Pinkerton charge 

18   (permitting  a  jury,  once  it  finds  that  a  conspiracy  exists,  to  find  a 

19   defendant  guilty  of  a  separately  charged  substantive  crime 

20   committed by a co‐conspirator in furtherance of that conspiracy for 

21   which  the  defendant,  as  a  conspirator,  bears  responsibility);  (2) 

22   whether  out‐of‐court  statements  of  persons  not  members  of  the 

23   defendant’s conspiracy were used against the defendant; (3) whether 
     21                                                                      14‐1150‐cr


 1   there  was  prejudicial  spill‐over  due  to  a  large  number  of  joined 

 2   defendants; and (4) whether any inflammatory or shocking evidence 

 3   (from  outside  the  defendant’s  conspiracy)  came  in  against  the 

 4   defendant. See McDermott, 245 F.3d at 139; see also Pinkerton v. United 

 5   States,  328  U.S.  640  (1946).  After  a  multiple‐conspiracy  variance  is 

 6   shown, the presence of just one of these factors may be sufficient to 

 7   satisfy the prejudice prong. See United States v. Johansen, 56 F.3d 347, 

 8   351–52 (2d Cir. 1995). 

 9          Dove  concedes  that  none  of  the  McDermott  prejudice  factors 

10   are present. Appellant’s Br. at 29. He argues, nonetheless, that he can 

11   demonstrate  prejudice  because  “[o]ne  of  the  core  purposes  of  the 

12   Grand  Jury  Clause  .  .  .  is  to  protect  a  defendant’s  right  to  notice  of 

13   the charges against him.” Id. Dove provides no authority, however, 

14   for  the  proposition  that  a  defendant  may  satisfy  the  multiple 

15   conspiracy  variance  prejudice  prong  where  none  of  the  McDermott 

16   factors are present. See id. at 29–31.  

17          Moreover, we do not find Dove’s notice argument persuasive 

18   for  two  reasons.  First,  although  the  evidence  at  trial  may  have 

19   permitted  the  jury  to  find  multiple  conspiracies,  Dove  had  notice 

20   from  the  indictment  that  the  government  would  attempt  to  prove 

21   three drug transactions and that those transactions were overt acts in 

22   furtherance  of  a  conspiracy  involving  Dove,  Ingram,  and  others. 

23   Dove also knew that he was alleged to have participated as a seller 
     22                                                               14‐1150‐cr


 1   in  only  one  controlled  buy  involving  only  one  other  named 

 2   co‐conspirator.  We  thus  do  not  see  how  he  could  have  been 

 3   surprised by the evidence upon which the government relied at trial.  

 4         Second,  the  concern  underlying  the  variance  prejudice  prong 

 5   is  whether  “the  evidence  proving  the  conspiracies  in  which  the 

 6   defendant  did  not  participate  [i.e.,  those  between  Ingram  and  the 

 7   other alleged members of the larger conspiracy] prejudiced the case 

 8   against [Dove] in the conspiracy to which he was a party.” Johansen, 

 9   56 F.3d at 351 (emphases in original). Indeed, this purpose is evident 

10   from  the  types  of  considerations  embodied  in  the  McDermott  test. 

11   Here,  the  government  introduced  evidence  of  two  acts  involving 

12   Ingram  but  not  Dove—the  January  25,  2012  sale  of  thirty  Perocet 

13   pills to the UC and the April 11, 2012 sale of fifty glassine envelopes 

14   of  heroin  to  the  UC—in  addition  to  evidence  demonstrating  the 

15   business relationship between Ingram and Dove, with Dove serving 

16   as a supplier of cocaine and heroin. Dove provides no evidence, nor 

17   is  there  any  reason  to  suspect,  that  the  two  undercover  buys 

18   involving  Ingram  but  not  Dove  prejudiced  Dove’s  defense  in 

19   regards  to  the  conspiracy  between  himself  and  Ingram.  We 

20   accordingly  see  no  basis  to  conclude  that  Dove’s  substantial  rights 

21   were affected by the evidence adduced at trial and conclude that any 

22   variance was not prejudicial. 
     23                                                                14‐1150‐cr


 1         III.    Sufficiency of the Evidence 

 2          Dove  also  argues  that  his  conviction  should  be  overturned 

 3   because  the  evidence  at  trial  was  insufficient  to  convict  him  of 

 4   conspiracy  to  distribute  heroin  and  cocaine.  The  evidence  at  trial 

 5   demonstrated  at  a  minimum  an  agreement  between  Dove  and 

 6   Ingram  to  engage  in  transactions  resulting  in  the  transfer  of 

 7   narcotics—both  cocaine  and  heroin.  All  of  the  hallmarks  of  a 

 8   conspiracy, therefore, are present. See United States v. Parker, 554 F.3d 

 9   230, 234 (2d Cir. 2009). Dove argues, however, that the evidence was 

10   insufficient due to the “buyer‐seller” exception. Dove is mistaken. 

11          We  review  a  claim  of  insufficiency  of  the  evidence  de  novo. 

12   United States v. Geibel, 369 F.3d 682, 689 (2d Cir. 2004). Nevertheless, 

13   a conviction must be upheld if “any rational trier of fact could have 

14   found  the  essential  elements  of  the  crime  beyond  a  reasonable 

15   doubt,”  Jackson  v.  Virginia,  443  U.S.  307,  319  (1979)  (emphasis  in 

16   original),  and  the  evidence  must  be  viewed  in  the  light  most 

17   favorable  to  the  government,  United  States  v.  Temple,  447  F.3d  130, 

18   136–37  (2d  Cir.  2006).  In  the  conspiracy  context,  moreover,  “the 

19   existence of a conspiracy and a given defendant’s participation in it 

20   with the requisite knowledge and criminal intent may be established 

21   through  circumstantial  evidence.”  United  States  v.  Chavez,  549  F.3d 

22   119, 125 (2d Cir. 2008). 
     24                                                                     14‐1150‐cr


 1          The buyer‐seller exception is a narrow one: it stands only for 

 2   the proposition that “the mere purchase and sale of drugs does not, 

 3   without  more,  amount  to  a  conspiracy  to  distribute  narcotics.” 

 4   United  States  v.  Brock,  789  F.3d  60,  63  (2d  Cir.  2015).  The  primary 

 5   reason  for  this  exception  is  to  avoid  imposing  the  more  severe 

 6   punishments  resulting  from  liability  for  conspiracy  to  distribute 

 7   controlled substances upon individuals who merely buy and possess 

 8   controlled substances for their own personal use. See Parker, 554 F.3d 

 9   at 234–35. The exception does not apply if “the evidence supports a 

10   finding that [the buyer and seller] shared a conspiratorial purpose to 

11   advance  other  transfers,  whether  by  the  seller  or  by  the  buyer.” 

12   Brock, 789 F.3d at 63. Though there is not an exhaustive list of factors 

13   courts  consider,  we  have  identified  the  following  as  relevant:  “[(1)] 

14   prolonged  cooperation  between  the  parties,  [(2)]  a  level  of  mutual 

15   trust,  [(3)]  standardized  dealings,  [(4)]  sales  on  credit,  and  [(5)]  the 

16   quantity of drugs involved.” Id. at 64 (alteration omitted).   

17          The buyer‐seller exception does not apply here. The evidence 

18   adduced at trial showed that Dove and Ingram: (1) enjoyed mutual 

19   trust and extensive cooperation, including Ingram’s familiarity with 

20   Dove’s  criminal  history  and  ability  to  procure  large  quantities  of 

21   high‐quality narcotics; (2) had a history of standardized dealings in 

22   wholesale quantities of heroin; and (3) were planning future sales of 

23   wholesale quantities of heroin plainly not intended for personal use. 
     25                                                                               14‐1150‐cr


 1   Dove’s  argument  that  the  buyer‐seller  exception  applies  in  this 

 2   instance is wholly without merit. 

 3           IV.      Career Offender Designation 

 4           Finally,  Dove  argues  that  he  was  improperly  sentenced  as  a 

 5   career  offender  because  two  of  the  offenses  specified  in  the 

 6   pre‐sentence report as predicate offenses under the Career Offender 

 7   Guideline,  U.S.S.G.  §  4B1.1,  do  not  qualify  as  such.  Specifically, 

 8   Dove contends that the probation officer inappropriately considered 

 9   his  New  York  convictions  for  first‐  and  second‐degree  robbery  as 

10   crimes  of  violence  under  the  force  clause  of  the  Career  Offender 

11   Guideline.  

12           The parties dispute whether Dove preserved this objection to 

13   his  designation  as  a  career  offender.2  See  Appellant’s  Br.  at  36; 

14   Appellee’s  Br.  at  35.  When  a  party  properly  objects  to  a  sentencing 

15   error  in  the  district  court,  we  review  for  harmless  error;  issues  not 

16   raised in the district court are reviewed for plain error. United States 

17   v. Villafuerte, 502 F.3d 204, 207 (2d Cir. 2007).  



     2  Dove  submitted  a  sentencing  memorandum  arguing  that  “the  career  offender 
     determination  clearly  overstates  the  true  guideline  range”  under  which  Dove 
     should  be  placed.  No.  12‐cr‐391,  Dkt.  No.  168,  at  5  (E.D.N.Y.  Mar.  24,  2014).  At 
     the  sentencing  hearing,  the  district  court  referred  to  Dove’s  “objection  to  the 
     career  criminal  enhancement.”  Sentencing  Tr.  at  8:6–7.  The  government  argues 
     that these were not properly raised objections to whether Dove met the technical 
     requirements  of  the  Career  Offender  Guideline.  Appellee’s  Br.  at  35  n.2  (as 
     corrected Jan. 13, 2017).  
     26                                                                             14‐1150‐cr


 1              We  need  not  resolve  whether  the  objection  was  preserved 

 2   because  there  was  no  error  here,  plain  or  otherwise.  The  district 

 3   court  properly  sentenced  Dove  as  a  career  offender.  Dove  may  at 

 4   one time have had a viable argument that New York robbery did not 

 5   categorically (in every case) qualify as a crime of violence under the 

 6   force clause of U.S.S.G. § 4B1.1 and that the section’s residual clause 

 7   was void for vagueness after Johnson v. United States, 135 S. Ct. 2551 

 8   (2015), but neither argument is available now. In the wake of Beckles 

 9   v. United States, 137 S. Ct. 886 (2017), which held that the Guidelines 

10   are  immune  from  a  vagueness  challenge,  we  have  held  that  New 

11   York  robbery,  regardless  of  degree,  is  categorically  a  crime  of 

12   violence  pursuant  to  the  residual  clause  in  effect  at  the  time  of 

13   Dove’s  April  7,  2014  sentencing  hearing.3  See  United  States  v.  Jones, 

14   878  F.3d  10,  18–19  (2d  Cir.  2017)  (as  amended).  Dove’s  prior 

15   convictions therefore are both crimes of violence within the meaning 

16   of  U.S.S.G.  §  4B1.1  and  he  was  properly  designated  a  career 

17   offender.  

18                                       CONCLUSION 

19              For  the  reasons  stated  above,  we  AFFIRM  both  Dove’s 

20   conviction and the sentence imposed by the district court.  



     3     With  only  one  exception  not  relevant  here,  district  courts  are  to  sentence 
     defendants  pursuant  to  the  version  of  the  Guidelines  in  effect  on  the  date  of 
     sentencing. See 18 U.S.C. § 3553(a)(4)(A); see also Beckles, 137 S. Ct. at 890 & n.1. 
                                                                                         


DENNY CHIN, Circuit Judge: 

             I respectfully dissent.   

             The indictment charged a six‐person, five‐month heroin and cocaine 

conspiracy.  At trial, after the close of the evidence, the district court eliminated 

four  of  the  names  and  read  to  the  jury  a  redacted  Count  One  that  charged 

defendant‐appellant  Steven  Dove  with  being  a  member  of,  in  essence,  a  two‐

person conspiracy.  Both the original and redacted indictment included the words 

ʺtogether with others,ʺ but the proof at trial was limited to Doveʹs interaction with 

one co‐conspirator ‐‐ Elijah Ingram ‐‐ involving one sale of cocaine on the last day 

of the charged conspiracy. 

             The government acknowledges that there was a variance between the 

proof at trial and the conspiracy charged in the indictment, but argues that it was 

a non‐prejudicial variance.  Dove argues that there was more than a variance ‐‐ he 

contends that there was an amendment.  Indeed, Dove argues that ʺthe indictment 

was amended to charge a different conspiracy.ʺ  Appelleeʹs Br. at 16.  I agree. 

             ʺ[A]  court  may  not  alter  or  amend  the  indictment,  literally  or 

constructively, once it has been returned by the grand jury.  An indictment has 

been constructively amended when the trial evidence or the jury charge operates 
to  broaden  the  possible  bases  for  conviction  from  that  which  appeared  in  the 

indictment.ʺ  United States v. McCourty, 562 F.3d 458, 470 (2d Cir. 2009) (internal 

citations and quotations omitted).  A constructive amendment is viewed as a per 

se violation of the Grand Jury Clause, requiring reversal even absent a showing of 

prejudice.    United  States  v.  Wozniak,  126  F.3d  105,  109  (2d  Cir.  1997).    Not  all 

divergences  from  the  terms  of  an  indictment,  however,  qualify  as  an 

unconstitutional  constructive  amendment,  and  we  have  ʺconsistently  permitted 

significant flexibility in proof, provided that the defendant was given notice of the 

core of criminality to be proven at trial.ʺ  United States v. DʹAmelio, 683 F.3d 412, 417 

(2d Cir. 2012) (emphasis in original).   

              In my view, the indictment was constructively amended by the trial 

courtʹs reading of the redacted Count One to the jury and the trial evidence, for 

the following reasons: 

              ●       Dove  was  involved  in  only  one  of  30  transactions  ‐‐  the  last 

transaction, on May 22, 2012, the last day of the alleged conspiracy.   

              ●      The last transaction was the only one that involved cocaine; the 

first 29 transactions involved principally heroin and some pills.   




                                               2
             ●      The undercover telephoned Ingram for cocaine, but Ingram did 

not have cocaine, and that was when Ingram reached out to Dove.   

             ●      When  Ingram  introduced  the  undercover  to  Dove,  he  told 

them: ʺ[Y]ʹall change numbers.  That way I can be out of it.  You can still talk, talk 

to me, contact me . . . .  But, you know, holler at him, cause thatʹs his thing.  Thatʹs 

his thing.ʺ  Appendix 2‐3.    

             ●      There  was  no  evidence  that  Dove  had  any  involvement  or 

contact with any of the four co‐conspirators whose names were redacted. 

             ●      There  was  no  evidence  that  any  of  the  investigators  in  the 

comb‐the‐beach investigation were aware of Dove prior to the events of May 22nd. 

             Thus, the evidence presented showed that Dove had his own ʺthingʺ: 

Dove  had  a  cocaine  business  and  Ingram  reached  out  to  him  because  the 

undercover wanted cocaine ‐‐ rather than heroin or pills and Ingram was unable 

to provide cocaine.   

             The governmentʹs shift in its theory of the case ‐‐ centered around the 

evidence  summarized  above  ‐‐  even  surprised  the  district  court:    ʺThe  case  the 

[g]overnment put on was not the case I expected to hear.ʺ  Addendum at 13.  While 

the district court expected to hear a case about Doveʹs involvement in a six‐person, 



                                            3
five‐month  heroin  and  pills  conspiracy,  as  charged  in  the  indictment,  the 

government  presented  proof  instead  of  a  distinct,  two‐person,  one‐day  cocaine 

conspiracy.  As a consequence, the indictment did not give Dove notice of the ʺcore 

of criminality to be proven at trial.ʺ  United States v. Agrawal, 726 F.3d 235, 259‐60 

(2d  Cir.  2013)  (citation  omitted).    Instead  of  the  broader  conspiracy  originally 

charged in the indictment, the government tried Dove on a very different charge:  

a  one‐transaction  deal  where  Ingram  brought  a  buyer  to  Dove  who  wanted 

something Ingram could not provide ‐‐ cocaine.   

              To  prove  a  conspiracy,  the  government  must  show  ʺmutual 

dependence among the participants, a common aim or purpose or a permissible 

inference from the nature and scope of the operation, that each actor was aware of 

his  part  in  a  larger  organization  where  others  performed  similar  roles  equally 

important to the success of the venture.ʺ  United States v. Williams, 205 F.3d 23, 33 

(2d  Cir.  2000)  (internal  quotation  marks  and  citation  omitted).    Courts  must 

determine  whether  the  conspiracy  was  a  ʺsingle  enterprise.ʺ    United  States  v. 

Cambindo Valencia, 609 F.2d 603, 623 (2d Cr. 1979) (citing Kotteakos v. United States, 

328 U.S. 750, 769 (1946)).    To make this determination courts evaluate ʺthe degree 

of connection between each alleged conspirator and the enterprise as a whole.ʺ  Id.   



                                             4
              Here,  once  the  names  were  omitted  from  the  indictment  it  became 

exceedingly difficult for the jury to determine Doveʹs awareness of the enterprise 

and  agreement  to  participate  in  the  broad,  originally‐charged  conspiracy.    The 

evidence against Dove did not indicate that he was a part of an enterprise with 

Ingram and four other co‐conspirators, but instead that he had his own operation 

and that the transaction between Ingram and Dove was more of a referral than a 

joint  venture.    By  redacting  the  indictment,  however,  the  district  court  did  not 

require  the  government  to  prove  Doveʹs  awareness  of  his  part  in  the  larger 

enterprise,  but  rather  allowed  the  jury  to  convict  on  any  conspiracy  involving 

Ingram  and  Dove,  expanding  the  possible  bases  for  conviction  beyond  the 

conspiracy charged in the indictment.  

              The  constructive  amendment  ‐‐  made  after  the  close  of  the 

governmentʹs  case  ‐‐  effectively  permitted  proof  of  a  smaller,  independent 

conspiracy involving cocaine between Dove and Ingram to substitute for proof of 

a larger, broader conspiracy involving heroin and pills.  As a result, the jury was 

not  required  to  infer  that  Dove  was  aware  of  his  part  in  a  larger  organization; 

rather, his agreement to participate in one transaction with Ingram alone sufficed 

to  prove  both  the  existence  of  a  broad  conspiracy  and  Doveʹs  knowing 



                                              5
participation  in  it.  The  district  court  itself  expressed  concern  with  the 

governmentʹs theory, before ultimately deciding to redact the indictment, noting 

that  it  ʺpushes  the  outer  limits  of  conspiracyʺ  and  is  ʺnot  a  slam‐dunk  for  the 

[g]overnment by any means.ʺ  Addendum at 8. 

              The  government  asserts  that  it  was  permitted  to  focus  its  proof  on 

ʺonly a subset of the conduct that formed the basis for the charged conspiracy.ʺ    

Appelleeʹs Br. at 13; see United States v. Salmonese, 352 F.3d 608, 620 (2d Cir. 2003) 

(ʺWhere  charges  are  constructively  narrowed  or  where  a  generally  framed 

indictment encompasses the specific legal theory or evidence used at trial, there is 

no  constructive  amendment.ʺ  (citation  and  internal  quotation  marks  omitted)).  

Although the proof at trial narrowed the scope of the charged conspiracy, it did 

not  narrow  ʺthe  possible  bases  for  conviction  from  that  which  appeared  in  the 

indictment.ʺ    McCourty,  562  F.3d  at  470  (citing  Rigas,  490  F.3d  208,  225  (2d  Cir. 

2007)).    Indeed,  to  the  contrary,  the  district  courtʹs  action  had  the  effect  of 

broadening the basis on which Dove could be convicted ‐‐ it permitted Dove to be 

convicted of virtually any conspiracy involving just him and Ingram rather than a 

broader conspiracy that involved multiple players in addition to him and Ingram.  

The proof presented was not, as the government argues, that Dove played a small 



                                               6
role in a larger conspiracy but, rather, that Dove played a large role in a smaller, 

different conspiracy.  

             This is not a case where the language removed from the indictment 

was mere surplusage or ʺunnecessary to an offense that is clearly contained within 

it.ʺ  United States v. Miller, 471 U.S. 130, 144 (1985).  Doveʹs trial strategy was to 

challenge the governmentʹs claim that he was aware of his role in a larger narcotics 

distribution conspiracy with a shared purpose.  The possibility of such a challenge, 

however,  was  effectively  taken  away  by  the  constructive  amendment  of  the 

indictment.   

             The majority suggests that Doveʹs challenge is without merit because 

a criminal defendant need not know the identities of his or her coconspirators.  See 

United States v. Harris, 8 F.3d 943, 946 (2d Cir. 1993).  The cases on which Harris 

relies, however, are factually distinct from the matter at hand.  Harris considers 

whether  a  conspiracy  can  be  found  where  the  government  has  evidence  of 

coordination  with  others  but  is  unable  to  determine  the  identity  of  the 

coconspirators. Id.; see also United States v. Cepeda, 768 F.2d 1515, 1517 (2d Cir. 1985) 

(holding that there was insufficient evidence of a conspiracy based on the presence 




                                            7
of  drug  paraphernalia  in  a  dwelling  cohabitated  with  others).1    Here,  the 

government  charged  a  conspiracy  with  individually  identifiable  coconspirators 

and  then  simply  removed  the  names  of  those  individuals  when  Dove  tried  to 

demonstrate that he was unaware of their involvement.   

                 For  the  reasons  set  forth  above,  I  conclude  that  the  district  courtʹs 

redaction  of  Count  One  and  the  governmentʹs  proof  at  trial  constructively 

amended the indictment as such a way as to deprive Dove of notice of the core of 

criminality to be proven at trial.  See United States v. Bastian, 770 F.3d 212, 220 (2d 

Cir. 2014) (ʺUltimately, whether an indictment has been constructively amended 

comes down to whether ʹthe deviation between the facts alleged in the indictment 

and  the  proof  [underlying  the  conviction]  undercuts  the[]  constitutional 

requirementsʹ  of  the  Grand  Jury  Clause:  allowing  a  defendant  to  prepare  his 

defense and to avoid double jeopardy.ʺ (quoting United States v. Rigas, 490 F.3d at 

228)).    ʺAlthough  the  trial  court  did  not  permit  a  formal  amendment  of  the 

indictment, the effect of what it did was the same.ʺ  Stirone v. United States, 361 U.S. 




1
         The maxim that a coconspiratorʹs identity need not be known is often coupled with the limitation 
that  ʺthe  evidence  must  support  the  existence  of  such  unknown  persons  and  their  complicityʺ  ‐‐  a 
clarification that is only useful if there is doubt as to the literal existence of a coconspirator, a stark contrast 
to the situation here, where the alleged coconspirators were not only known to exist but were identified by 
name.  United States v. Cepeda, 768 F.2d 1515, 1517 (2d Cir. 1985).

                                                         8
212, 217 (1960).  I would vacate the judgment of the district court.  Accordingly, I 

dissent.  

 




                                         9